Citation Nr: 1044168	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  05-34 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for arthritis of the spine 
(back disorder).

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to August 
1966.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of service connection for hearing loss and service 
connection for a back disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the Veteran's headaches 
have been continuous since service and are related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Here, the Board is granting service 
connection.  Thus, no further discussion of the VCAA is required.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection 
may be awarded for a "chronic" condition when a disease defined 
by statute or regulation as a chronic disease manifests itself 
and is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307), and the Veteran presently has 
the same condition.

Service connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.  38 C.F.R. § 
3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation of a 
disease or injury in service; and of a nexus between the in-
service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.

The Veteran seeks service connection for headaches.  He contends 
that they began in service in February 1964, when he was struck 
below the right eye by a quickly moving object, possibly a 
bullet.  Service treatment records do show that he was struck in 
the face under the right eye at that time.  He reports having 
undergone surgery and recovery at the 5th Army Hospital in 
Frankfurt, Germany.  These records have been found to be 
unavailable.  When, as here, at least a portion of the service 
records cannot be located, through no fault of the Veteran, VA 
has a "heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying the 
benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  Furthermore, the Veteran can attest to 
factual matters of which he had first-hand knowledge, such as 
experiencing a head injury in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's reports 
of a head injury and continuing headaches ever since are found to 
be credible evidence in support of his claim.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007) (the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection).

At some point, the Veteran reported childhood head trauma.  
However, residuals of head trauma were not noted on examination 
prior to entrance into service.  A Veteran is considered to have 
been in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that the disease or injury 
existed prior to service and that it was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003).  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2010).  As such, there is no issue 
herein of pre-existing headaches. 

Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed. 
 
The Veteran has a current diagnosis of headaches.  His most 
recent diagnosis was at a VA examination in November 2009.

The next question is whether there is a relationship between the 
in service head trauma and the current headaches.  At the 
November 2009 VA examination, the Veteran reported that his 
headaches began shortly after the in service head trauma and that 
he had continued to experience them since that time.  Currently, 
they occur for three weeks out of the month, and about half of 
them are incapacitating.  The examiner diagnosed post-traumatic 
headaches and opined that they were at least as likely as not due 
to the head trauma in service.  Although this was a positive 
opinion based on credible lay evidence, the RO found it 
insufficient, since service treatment records do not contain 
reports of headaches and since there were other possible causes 
of the headaches.  As a result, an addendum opinion was obtained 
in June 2010.  Based upon the fact that there was no documented 
evidence of headaches in the service treatment records, the 
examiner concluded that headaches were not related to service.

The Board finds that the original November 2009 VA examination 
and opinion competent evidence upon which to grant service 
connection.  In the second opinion, the RO asked that the 
examiner specifically disregard lay evidence which has not been 
found otherwise uncredible.  As such, the Board finds that the 
earlier VA examination is favorable evidence in support of the 
Veteran's claim.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, such development would not materially assist the Board 
in this determination.  Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  As a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for headaches will be granted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for headaches is granted.


REMAND

In September 2010, the Veteran submitted partial records from a 
Social Security Administration (SSA) disability benefits 
determination.  Regulations provide that efforts must be made to 
secure all private medical records and VA records that may exist 
related to the Veteran's claim.  38 U.S.C.A. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile." The United States Court of 
Appeals for Veterans Claims (Court) has held that where there has 
been a determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).  It does not appear that any effort has been 
made to obtain SSA records.  These should be procured on remand.

The Veteran has reported that, while he was assigned to a 
communications unit, he was stationed near an artillery field and 
was often exposed to artillery for several hours at a time.  The 
Veteran can attest to factual matters of which he had first-hand 
knowledge, such as being stationed near the artillery field.  See 
Washington, supra.  As such, noise exposure is conceded.   

The Veteran was afforded a VA audiological examination in October 
2009.   The examiner concluded that hearing loss was not related 
to service since it was not shown in service or in the year after 
service. The law holds that normal hearing at discharge is not a 
bar to service connection.  When audiometric test results at a 
Veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 160 
(1993).  Additionally, the examiner found that hearing loss was 
not related to a head injury in service as there was no 
documentation of a head injury.  As was discussed above, the 
Veteran's reports of a head injury have been found credible and 
should be treated as evidence that such an injury occurred.  An 
addendum opinion is required.  Such an opinion should address the 
Veteran's noise exposure in service, and his contentions that a 
head injury in service caused hearing loss.  Once VA has provided 
a VA examination, it is required to provide an adequate one, 
regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete SSA 
disability benefits records.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the 
claims file.

2.  Obtain an addendum to the October 2009 
VA audiological examination.  The entire 
claims file must be made available to the 
VA examiner.  Pertinent documents should 
be reviewed, particularly the Veteran's 
credible statements regarding noise 
exposure and a head injury in service.  
The examiner must discuss the kind of 
hearing loss the Veteran has, and whether 
it is the kind of hearing loss that is 
caused by injury, acoustic trauma, 
infection, old age, or some other cause.  
An explanation for the underlying reasons 
for the opinion offered is required.  
Then, the examiner should offer an opinion 
as to whether at least as likely as not 
hearing loss had its onset in service or 
is related to noise exposure or a head 
injury in service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

3.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


